 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDof reinstatement,less his net earnings during said period.16Loss of pay is to becomputed on the basis of each separate-calendar quarter or portion thereofduring the period from the Respondent's discriminatory action to the date of anadequate offer of reinstatement.These quarterly periods are to begin with thefirst day of January, April, July, and October.Loss of pay shall be determinedby deducting net earnings, if any, from a sum equal to that which each employeewould normally have earned for each such quarter or portion thereof.Earningsin one particular quarter shall have no effect upon the back-pay liability for anyother quarter"It will also be recommended that the Respondent,upon request,make available to the Board and its agents all payroll and other records perti-nent to an analysis of the amounts due as back pay. Because of the discrimi-natory charges found herein it will also be recommended that the Respondentbe ordered to cease and desist from in any manner infringing upon the rightsof employees as guaranteed by Section 7 of the Act 18Upon the basis of the foregoing findings of fact and upon the entire recordI make the following :CONCLUSIONS OF LAW1.Warehouse, Processing & Distribution Workers Union Local 26,Interna-tional Longshoremen's and Warehousemen's Union,is a labor organization withinthe meaning of 'Section 2 (5) of the Act, admitting to membership employeesof the Respondent.2.By discriminating in regard to the hire and tenure of employment of JohnMcCormick, Robert Philipp, Joseph Prulitsky, John Corley, Jessie Wagner,Emmett Allen, Eugene Young, and Carl W. Raggio, Jr., the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (3) and(1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]16Crossett Lumber Company,8 NLRB 440.'IF.W. Woolworth Company,90 NLRB 289.18May Department Stores,326 U. S. 376.HALL-NEAL FURNACE COMPANYandSHEET METAL WORKERS INTER-NATIONAL ASSOCIATION,AFL,PETITIONER.Case No. 35-RC-522.September 17,1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Alan A. Bruckner, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in conection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].96 NLRB No. 28. HALL-NEAL FURNACE COMPANY213Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employees ofthe Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent' a unit of all regular employeesengaged in the manufacture of the Employer's heating 'equipment,excluding outside employees, shipping employees, office clerical em-ployees, guards, and supervisors.The Employer contends that theproposed unit is inappropriate because it does not include all produc-tion and maintenance employees, those working outside as well as in-side its manufacturing plant.The Employer, a manufacturer and installer of heating equipment,operates through six administrative departments as follows :Department A-Heavy metalDepartment B-ShippingDepartment C-CasingDepartment Dl-Furnace installationDepartment D2-Duct fabricationDepartment E-Oil burner, stoker, and automatic heating equip-ment installationDepartments A, C, and D2 are devoted to fabrication, department Bis a shipping department,. and departments D1 and E are engaged inthe installation and servicing of equipment.The Petitioner desiresto include in its unit only the employees in the three fabrication de-partments, A, C, and D2.All departments are located in two adjoining buildings.The em-ployees who service and install heating equipment work only in theIndianapolis area where the Employer's plant is located.They re-port for work to the plant or less frequently to the job installation site.Not all installation department employees work outside.For ex-ample, the stockmen, order filler, clerk, and dispatcher in the installa-tion departments work entirely inside the plant and the general main-tenance man does both outside and inside maintenance work.Theshipping department employees also work inside the plant.Job classifications'in the fabrication departments are varied.Theyinclude the following : Unskilled helpers, painters, machine operators,group 4 and 5 mechanics, a master mechanic, sheet metal workers,packers, and welders.Several of these job classifications are also974176-52-vol. 96-15 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDfound in the installation departments, including unskilled helpers andgroup 4 and 5 mechanics.The mechanics in the fabrication departments and the mechanics inthe installation departments are essentially sheet metal workers withsimilar skills.There is a fair amount of transfer of employees be-tween inside and outside jobs.Employee benefits are the same for allemployees whether they work in the fabrication or the installation de-partments.There has been no history of collective bargaining.The proposed unit is not a craft unit. It does not include all em-ployees having similar skills.Nor is it the kind of multidepartmentunit which the Board has sometimes held to be appropriate.ThePetitioner urges, however, in support of its unit position, that theemployees in the fabrication departments of their own initiativerequested the Petitioner to file the present petition.This is in sub-stance an argument that the proposed unit be found appropriate onthe controlling basis of extent of organization, which is forbiddenby Section 9 (c) (5) of the Act.'We find that the proposed unitis not appropriate.Accordingly, we shall dismiss the petition.OrderITISHEREBY ORDERED that the petition filed herein be,and itherebyis, dismissed.Section 9 (c) (5) provides :In determining whether a unit is appropriate for the purposes specified in sub-section(b) the extent to which the employees have organized shall not be controlling.THE WELCHGRAPEJUICECOMPANYandAMERICANFEDERATION OFLABOR, PETITIONER.Case No.6-RU-737.September17, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William A. McGowan,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to representcertainemployees of the Employer.96 NLRB No. 26.